DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-14-2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0380266 hereinafter Suzuki in view of U.S. Pre-Grant Publication No. 2011/0008673 hereinafter Ugaji. 
Regarding Claims 1-4 and 12, Suzuki teaches an all solid lithium battery [20] (paragraph 71) comprising: a cathode (positive electrode) active material layer [11]; an anode (negative electrode) active material layer [12]; and a solid electrolyte layer [13], wherein the cathode (positive electrode) active material layer [11] comprises a positive electrode active material (paragraph 54 teaches the inorganic compound [C]), a Li ion-conductive oxide-containing coating layer (paragraph 57-58 teaches solid electrolyte [B]), and a sulfide solid electrolyte material (paragraphs 57-58 teaches inorganic solid electrolyte [A]). 
Suzuki does not specifically disclose that the inorganic compound (active material) is at least one of copper oxide, iron oxide, as claimed. 
However, Ugaji teaches a battery comprising a positive electrode (cathode), a negative electrode (anode), and a solid electrolyte, wherein the positive electrode (cathode) comprises alumina as the electrode material (paragraph 104). Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery that includes alumina as the inorganic compound (active material) in the positive electrode before the effective filing date of the claimed invention because such configuration can improve cycle characteristics of the solid-state battery. 
Regarding Claim 5, Suzuki teaches that the positive electrode active material is surface-treated (paragraph 54-55). 
Regarding Claims 6-7, Suzuki teaches that the cathode (positive electrode) active material layer [11] comprises an acrylic binder (paragraph 68).
Regarding Claim 8, Suzuki teaches that the cathode (positive electrode) active material layer [11] comprises an active material (paragraph 54). 
Regarding Claims 15-17, the combination teaches that the positive electrode (cathode) comprises copper oxide or iron oxide as the inorganic compound having electron conductivity (paragraph 70 of Yoshida). The inorganic compound is expected to be harder than the inorganic solid electrolyte and the solid electrolyte (see MPEP § 2112.01) With regards to the method of preparing inorganic compound having a film on a surface, MPEP § 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729